                                                         U.S. Department of Justice

                                                         Carmen M, Ortiz
                                                         United States A ttorney
                                                         District of Massachusetts


Mare Reception." (6! 7) 748-3100                         John Joseph Moakley United States Courthouse
                                                         I Courthouse bVay
                                                         Suite 9200
                                                         Boston. Massachusetts 02210



                                                         October 21, 2010

Geoffrey E. Hobart
Matthew J. O’Connor
Covington & Burling LLP
1201 Pennsylvania Avenue, NW
Washington, DC 20004-2401

          Re:        United States v. SB Pharmco Puerto Rico, Inc.

Dear Counsel:

        This letter sets forth the Agreement between the United States Attorney for the District of
Massachusetts ("the U.S. Attorney") and the United States Department of Justice (collectively,
the "United States") and your client, SB Pharmco Puerto Rico, Inc. (hereinafter "SB Pharmco"),
in the above-referenced case. The Agreement is as follows:

           1.        Change. of Plea

        At the earliest practicable date SB Pharmco shall waive indictment and plead guilty to the
one-count Information attached hereto as Exhibit A. Count One of the Information charges that
from in or about March 2003 to October 2004, SB Pharmco introduced for delivery into
interstate commerce various quantities of adulterated drugs Paxil CR, Avandamet, Kytril, and
B actroban in violation of 21 U.S.C. § § 331 (a), 333 (a)(2) and 351 (a)(2) (B). SB Pharmco
expressly and unequivocally admits that it committed these offenses and further admits that it
acted with the intent to defraud or mislead. Defendant expressly and unequivocally further
admits that it is in fact guilty of this offense, and agrees that it will not make any statements
inconsistent with this explicit admission. SB Pharmco agrees to waive venue, to waive any
applicable statutes of limitations, and to waive any legal or procedural defects in the Information.
       2.      Penalties

       SB Pharmco faces the following maximum penalties on Count One of the Information:

               a~     A fine of $500,000, or twice the gross gain derived from the offense or
                      twice the gross loss to a person other than the defendant, whichever is
                      greatest. See 18 U.S.C. §9 3571(e)(5) and (d). Given SB Pharmco’s gross
                      gain from its sales ofPaxil CR, Avandamet, Kytril and Bactroban that
                      were deemed adulterated between March 2003 and October 2004 totaled
                      $98,834,224, the maximum possible fine in connection with this count is
                      $197,668,448.

               b.     A term of probation of not more than five (5) years. See 18 U.S.C. §
                      3561(c)(2);
               C,     Restitution to any victims of the offense. See 18 U.S.C. 9§ 3556 and
                      3663; and

               d.     A mandatory special assessment of $400. See 18 U.S.C. § 3013..

       3.      Sentencing Guidelines

       The parties agree that the fine provisions of the United States Sentencing Guidelines
("U.S.S.G.") applicable to organizational defendants for felony violations of the Food, Drug, and
Cosmetic Act, see U.S.S.G. § 8C2.1, are calculated as follows, and that this calculation takes into
account SB Pharmco’s conduct under 18 U.S.C. §9 3553 and 3572:

               a.      The parties agree that the base fine is $98,834,224, which is the pecuniary
                       gain to the organization from the offense. See U.S.S.G. §§ 8C2.4(a),
                       8C2.3.

               b.      Pursuant to U.S.S.G. § 8C2.5, the culpability score is six (6), which is
                       determined as follows:

                       i,     Base culpability score is five (5) pursuant to U.S.S.G. § 8C2.5(a);

                       ii.    Add three (3) points pursuant to U.S.S.G. § 8C2.5(b)(2) in that the
                              organization had 200 or more employees and an individual within
                              high-level personnei of organization participated in, condoned, or
                              was willfully ignorant of the offense; and

                       in.    Deduct two (2) points pursuant to U.S.S.G. § 8C2.5(g)(2) in
                              recognition of SB Pharmco’s full cooperation and clearly


                                                 2
                               demonstrated recognition and affirmative acceptance of
                               responsibility for its criminal conduct.

                       iv.     Pursuant to U.S.S.G. 8 8C2.6, the appropriate multiplier range
                               associated with a culpability score of six (6) is 1.20 to 2.40.

                       NL      Thus, the advisory Guideline Fine Range is $118,601,069 to
                               $197,668,448. See U.S.S.G. 8§ 8C2.7(a), (b); 18 U.S.C. 8§
                               3571(c), (d).
       4.      Agreed Disposition

        The United States and SB Pharmco agree pursuant to Fed. R. Crim. P. 1 l(c)(1)(C) that
the appropriate disposition of this case is as follows, and will result in imposition of a reasonable
sentence that is sufficient, but not greater than necessary, taking into consideration of all of the
factors set forth in 18 U.S.C. §8 3553(a) and 3572:

               a.      A criminal fine of $140,000,000 - to be paid within one week of the date
                       of sentencing.

               b~      Mandatory special assessments totaling $400 pursuant to 18 U.S.C. 8
                       3013, to be imposed as follows:

               c.      Criminal Forfeiture in the amount of $ i 0,000,000.

               d.      In light of the pending civil action, United States of America ex rel. Cheryl
                       Eckard v. GlaxoSmithKiine, et al., Civil Action No. 04-10375 (D. Mass.),
                       and the Civil Settlement Agreement between SmithKline Beecham
                       Corporation dib!ai GlaxoSmithKline and the United States (which is being
                       signed contemporaneously with this Plea Agreement, and is attached
                       hereto as Exhibit B) which requires the payment of $600,000,000, plus
                       interest, the parties agree that the complication and proiongation of the
                       sentencing process that would result from an attempt to fashion a proper
                       restitution order outweighs the need to provide restitution to any non-
                       federal victims in this case given that numerous unknown individuals and
                       insurance companies purchased or reimbursed for the drug products in
                       question, and that tracing reimbursements to the various unknown
                       insurance companies and patients and determining the apportionment of
                       payment pertaining to the products at issue would be extraordinarily
                       difficult, if not impossible. See 18 U.S.C. 8 3663(a)(1)(B)(ii).
                       Accordingly, the United States agrees that it will not seek a separate
                       restitution order as to SB Pharmco as part of the resolution of the
                       Information and the Parties agree that the appropriate disposition of this
                       case does not include a restitution order.
       The United States may, at its sole option, be released from its commitments under this
Agreement, including, but not limited to, its agreement that this paragraph constitutes the
appropriate disposition of this case, if at any time between Defendant’s execution of this
Agreement and sentencing, SB Pharmco:

               a.     Fails to admit a complete factual basis for the plea;

               b.     Fails to truthfully admit its conduct in the offenses of conviction;

               C.     Falsely denies, or frivolously contests, relevant conduct for which SB
                      Pharmco is accountable under U.S.S.G. § 1B1.3;

               d.     Gives false or misleading testimony in any proceeding relating to the
                      criminal conduct charged in this case and any relevant conduct for which
                      SB Pharmco is accountable under U.S.S.G. § 1B1.3;

               e,     Engages in acts which form a basis for finding that SB Pharmco has
                      obstructed or impeded the administration of justice under U.S.S.G. §
                      3C1.1;

               f.     Commits a crime; or

               g.     Attempts to withdraw its guilty plea.

       SB Pharmco expressly understands that it may not withdraw its plea of guilty unless the
Court rejects this Agreement under Fed. R. Crim. P. 11(c)(5).

       5.      No Further Prosecution of SB Pharmco

        Pursuant to Fed. R. Crim. P. 1 l(c)(1)(A), the United States agrees that, other than the
charges in the attached Information, it shall not further prosecute SB Pharmco for any additional
federal criminal charges or charges under the Food Drug and Cosmetic Act against Defendant
with respect to the conduct that:

       (a)     falls within the scope of the Information to which SB Pharmco is pleading guilty,
               or



       (b)     was either the subject of the grand jury investigation in the District of
               Massachusetts or was known to the United States Attorney’s Office for the District
               of Massachusetts or the Office of Consumer Litigation of the Department of
               Justice prior to the date of this Agreement relating to:


                                                 4
               (i)    the production, manufacturing, processing, packing and/or holding of
                      drugs at SB Pharmco’s Cidra, Puerto Rico manufacturing facility between
                      the years 2001 and 2005; or

               (ii)   conduct, communications and reporting regarding the Food and Drug
                      Administration’s oversight, regulatory inspections and actions regarding
                      the Cidra, Puerto Rico manufacturing facility between the years 2001 and
                      2005.

The United States does not decline criminal prosecution of SB Pharmco for any other conduct
beyond that set forth above. Without limitation, for the drugs manufactured at Cidra, this release
expressly does not extend to any conduct relating to post-marketing studies or analyses;
marketing or promotion; or conduct, communications and/or reporting to the FDA or physicians
or customers regarding the safety, efficacy, and/or recommended uses of the drugs concerning
issues other than manufacturing, processing, packing and/or holding of the drugs at Cidra.

       This declination is expressly contingent upon:

               a°     the guilty plea of SB Pharmco to the Information attached hereto as
                      Exhibit A being accepted by the Court and not withdrawn or otherwise
                      challenged; and

               b°      SB Pharmco’s performance of all of its obligations as set forth in this
                       Agreement and the attached Civil Settlement Agreement.

        If SB Pharmco’s guilty plea is not accepted by the Court or is withdrawn for any reason,
or if SB Pharmco should fail to perform may obligation under this Agreement or the Civil
Settlement Agreement, this declination of prosecution shall be null and void.

        The United States expressly reserves the right to prosecute any individual, including but
not limited to present and former officers, directors, employees, and agents of SB Pharmco, in
connection with the conduct encompassed by this plea agreement, within the scope of the grand
jury investigation, or known to the United States.

       6.      Payment of Mandatory Special Assessment

        SB Pharmco shall pay the mandatory special assessment to the Clerk of the Court on or
before the date of sentencing.

       7.      Waiver of Right to Appeal and to Bring Other Challenge

               go      SB Pharmco has conferred with its attorney and understands that it has the
                       right to challenge its convictions in the United States Court of Appeals for
                       the First Circuit ("direct appeal"). SB Pharmco also understands that it
                       may, in some circumstances, be able to challenge its convictions in a
                       future proceeding (such as, for example, in a collateral challenge pursuant
                       to 28 U.S.C. § 2255 or 28 U.S.C. § 2241). SB Pharmco waives any right it
                       has to challenge its conviction on direct appeal or in any future
                       proceeding.

               b,      SB Pharmco has conferred with its attorney and understands that
                       defendants ordinarily have a right to appeal their sentences and may
                       sometimes challenge their sentences in future proceedings. SB Pharmco
                       understands, however, that once the Court accepts this Rule 11 (c)(1)(C)
                       plea agreement, the Court is bound by the parties’ agreed-upon sentence.
                       SB Pharmco may not contest the agreed-upon sentence in an appeal or
                       challenge the sentence in a future proceeding in federal court. Similarly,
                       the Court has no authority to modify an agreed-upon sentence under 18
                       U.S.C. § 3582(c), even if the Sentencing Guidelines are later modified in a
                       way that appears favorable to Defendant. Given that a defendant who
                       agrees to a specific sentence cannot later challenge it, and also because SB
                       Pharmco desires to obtain the benefits of this Agreement, SB Pharmco
                       agrees that it will not challenge the sentence imposed in an appeal or other
                       future proceeding. SB Pharmco also agrees that it wilt not seek to
                       challenge the sentence in an appeal or future proceeding even if the Court
                       rejects one or more positions advocated by any party at sentencing.

               C,      The United States agrees that it will not appeal the imposition by the Court
                       of the sentence agreed to by the parties as set out in Paragraph 4, even if
                       the Court rejects one or more positions advocated by a party at sentencing.

       8.      Cooperation

        SB Pharmco shall cooperate completely and truthfully in any trial or other proceeding
arising out of any ongoing civil, criminal or administrative investigation of its current and former
officers, agents, employees, and customers in connection with the matters described in the
Information. SB Pharmco shall make reasonable efforts to facilitate access to, and to encourage
the cooperation of, its current and former officers, agents, and employees for interviews sought
by law enforcement agents, upon request and reasonable notice in connection with matters
described in the Information. SB Pharmco shall also tal~e reasonable measures to encourage its
current and former officers, agents, and employees to testify truthfully and completely before any
grand jury, and at any trial or other hearing, at which they are requested to do so by any
government entity in connection with matters described in the Information.

       In addition, SB Pharmco shall furnish to law enforcement agents, upon request, all
documents and records in its possession, custody or control relating to the conduct that is within
the scope of any ongoing federal investigation, trial or other criminal proceeding in connection
with matters described in the Information, and that are not covered by the attorney-client

                                                 6
privilege or work product doctrine.

        Provided, however, notwithstanding any provision of this Agreement, that: (1) SB
Pharmco is not required to request of its current or former officers, agents, or employees that they
forego seeking the advice of an attorney nor that they act contrary to that advice; (2) SB Pharmco
is not required to take any action against its officers, agents, or employees for following their
attorney’s advice; and (3) SB Pharmco is not required to waive any privilege or claim of work
product protection.

       9.      Probation Department Not Bound By Agreement

       The sentencing disposition agreed upon by the parties and their respective calculations
under the Sentencing Guidelines are not binding upon the United States Probation Office.

        10.    Forfeiture

       SB Pharmco will forfeit to the United States assets subject to forfeiture pursuant to 21
U.S.C. § 334 and 28 U.S.C. § 2461(c) as a result of its guilty plea.

        SB Pharmco admits that the value of the quantities of Paxil CR and Avandamet that were
adulterated and distributed in violation of 21 U.S.C. § 331, totaled at least $10,000,000 in United
States currency. SB Pharmco acknowledges and agrees that the quantities ofPaxil CR and
Avandamet which were adulterated and distributed in violation of 21 U.S.C. § 331 cannot be
located upon exercise of due diligence, or have been transferred or sold to, or deposited with, a
third party, placed beyond the jurisdiction of the Court, substantially diminished in value, or
commingled with other property which cannot be divided without difficulty. Accordingly, SB
Pharmco agrees that the United States is entitled to forfeit as "substitute assets" any other assets
of SB Pharmco up to the value of the now missing directly forfeitable assets.

        SB Pharmco agrees that, no later than one week after sentencing, it shall remit the amount
of $10,000,000 in United States currency to the United States Marshals Service pursuant to wire
instructions provided by the United States Attorney’s Office. SB Pharmco and the United States
agree that this payment shall satisfy any and all forfeiture obligations that SB Pharmco may have
as a result of its guilty plea.

        Forfeiture of substitute assets shall not be deemed an alteration of SB Pharmco’s sentence.
The forfeitures set forth herein shall not satisfy or offset any fine, restitution, cost of
imprisonment, or other penalty imposed upon SB Pharmco, nor shall the forfeiture be used to
offset SB Pharmco’s tax liability or any other debt owed to the United States.

       SB Pharmco agrees to consent to the entry of orders of forfeiture for the $10,000,000 in
United States currency, and waives the requirements of Federal Rules of Criminal Procedure 32.2
and 43(a) regarding the notice of the forfeiture in the charging instrument, entry of a preliminary
order of forfeiture, announcement of the forfeiture at sentencing, and incorporation of the

                                                 7
forfeiture in the judgment. SB Pharmco acknowledges that it understands that the forfeiture of
assets is part of the sentence that may be imposed in this case and waives any failure by the court
to advise it of this, pursuant to Rule 11 (b)(1)(J), at the time the guilty plea is accepted.

        In addition to all other waivers or releases set forth in this Agreement, SB Pharmco
hereby waives any and all claims arising from or relating to the forfeitures set forth in this
section, including, without limitation, any claims arising under the Double Jeopardy Clause of
the Fifth Amendment, or the Excessive Fines Clause of the Eighth Amendment, to the United
States Constitution, or any other provision of state or federal law.

        The United States District Court for the District of Massachusetts shall retain jurisdiction
to enforce the provisions of this section.

       11.     Fed. R. Crim. P. 11 (c)(1)(C) Agreement

         SB Pharmco’s plea will be tendered pursuant to Fed. R. Crim. P. t l(c)(1)(C). SB
Pharmco cannot withdraw its plea of guilty unless the sentencing judge rejects this Agreement or
fails to impose a sentence consistent herewith. If the sentencing judge rejects this Agreement or
fails to impose a sentence consistent herewith, this Agreement shall be null and void at the option
of either the United States or SB Pharmco, with the exception of paragraph 13 (Waiver of
Defenses) which shall remain in full effect.

        SB Pharmco may seek sentencing by the District Court immediately following the Rule
11 plea hearing. The United States does not object to the Court proceeding to sentence SB
Pharmco immediately following the Rule 11 plea hearing or in the absence of a Presentence
Report in this case. SB Pharmco understands that the decision whether to proceed immediately
following the plea hearing with the sentencing proceeding, and to do so without a Presentence
Report, is exclusively that of the United States District Court.

        12.    Civil and Administrative Liability

       By entering into this Agreement, the Government does not compromise any civil or
administrative liability, including but not limited to any False Claims Act or tax liability, which
SB Pharmco may have incurred or may incur as a result of its conduct and its plea of guilty to the
attached Information.

       SB Pharmco’s civil liability to the United States in connection with certain of the matters
under investigation by the Government is resolved in the Civil Settlement Agreement with
GlaxoSmithKline LLC, attached as Exhibit B, according to the terms set forth in that Agreement.
       13.     Waiver of Defenses

        If SB Pharmco’s guilty plea is not accepted by the Court for whatever reason, if SB
Pharmco’s guilty plea is later withdrawn or otherwise successfully challenged by SB Pharmco for
whatever reason, or if SB Pharmco breaches this Agreement, SB Pharmco hereby waives, and
agrees it will not interpose, any defense to any charges brought against it which it might
otherwise have under the Constitution for pre-indictment delay, any statute of limitations, or the
Speedy Trial Act, except any such defense that SB Pharmco may already have for conduct
occurring before August 27, 2002, as further described in the parties’ tolling agreement dated
May 3, 2010, attached hereto as Exhibit C. This waiver is effective provided that charges are
filed within six months of the date on which such guilty plea is rejected, withdrawn, or
successfully challenged, or a breach is declared by the United States.

       14.     Breach of Agreement

         If the United States determines that SB Pharmco has failed to comply with any provision
of this Agreement, or has committed any crime following its execution of this Agreement, the
United States may, at its sole option, be released from its commitments under this Agreement in
its entirety by notifying SB Pharmco, through counsel or otherwise, in writing. The United
States may also pursue all remedies available under the law, even if it eIects not to be released
from its commitments under this Agreement. SB Pharmco recognizes that no such breach by it
of an obligation under this Agreement shall give rise to grounds for withdrawal of its guilty plea.
SB Pharmco understands that should it breach any provision of this Agreement, the United States
will have the right to use against SB Pharmco before any grand jury, at any trial or hearing, or for
sentencing purposes, any statements which may be made by SB Pharmco, and any information,
materials, documents or objects which may be provided by it to the government subsequent to
this Agreement, without any limitation.

       SB Pharmco understands and agrees that this Rule 11 (c)(i)(C) plea agreement and its
agreed-upon criminal disposition:

               a,      are wholly dependant upon SB Pharmco’s timely compliance with the
                       material provisions of the attached Civil Settlement Agreement, and that

               b.      failure by SB Pharmco to comply fully with the material terms of this
                       Agreement or the attached Civil Settlement Agreement will constitute a
                       breach of this Agreement.

        In the event SB Pharmco at any time hereafter breaches any material provision of this
Agreement, SB Pharmco understands that (1) the United States will as of the date of that breach
be relieved of any obligations it may have in this Agreement and the attached Civil Settlement
Agreement, including but not limited to the promise not to further prosecute SB Pharmco as set
forth in this Agreement; and (2) SB Pharmco will not be relieved of its obligation to make the
payments set forth in this Agreement and the attached Civil Settlement Agreement, nor will it be
entitled to return of any monies already paid. Moreover, in the event of a breach, SB Pharmco
understands and agrees that the United States may pursue any and all charges that might
otherwise have been brought but for this Agreement, and SB Pharmco hereby waives, and agrees
it will not interpose, any defense to any charges brought against it which it might otherwise have
under the Constitution for pre-indictment delay, any statute of limitations, or the Speedy Trial
Act, except any such defense that SB Pharmco may already have for conduct occurring before
April 27, 2002.

       15.     Who Is Bound By Agreement

        With respect to matters set forth in Paragraph 5, this Agreement is binding upon SB
Pharmco and the Office of the United States Attorney for the District of Massachusetts, the
United States Attorney’s Offices for each of the other 93 judicial districts of the United States,
and the Office of Consumer Litigation of the Department of Justice. The non-prosecution
provisions in Paragraph 5 are also binding on the Criminal Division of the United States
Department of Justice, with the exception of any investigations of SB Pharmco that are or may be
conducted in the future by the Fraud Section of the Criminal Division regarding possible
violations of the Foreign Corrupt Practices Act and related offenses in connection with the sales
and marketing of SB Pharmco’s products to foreign customers, which investigations are
specifically excluded from the release in Paragraph 5. A copy of the letter to United States
Attorney Carmen M. Ortiz from the Assistant Attorney General, Criminal Division, Department
of Justice, authorizing this Agreement is attached as Exhibit D. SB Pharmco understands that
this Agreement does not bind any state or local prosecutive authorities, the Tax Division of the
U.S. Department of Justice or the Internal Revenue Service of the U oS. Department of the
Treasury.

       16.     Corporate Authorization

         SB Pharmco’s aclcnowledgment of this Agreement and execution of this Agreement on
behalf of the corporation is attached as Exhibit E. SB Pharmco shall provide to the U.S.
Attorney and the Court a certified copy of a resolution of the governing authority of SB Pharmco
affirming that it has authority to enter into the Plea Agreement and has (1) reviewed the
Information in this case and the proposed Plea Agreement; (2) consulted with legal counsel in
connection with the matter; (3) agreed to enter into the proposed Plea Agreement; (4) agreed to
authorize SB Pharmco to plead guilty to the charges specified in the Information; and (5) agreed
to authorize the corporate officer identified below to execute the Plea Agreement and all other
documents necessary to carry out the provisions of the Plea Agreement. A copy of the resolution
is attached as Exhibit F. SB Pharmco agrees that either a duly authorized corporate officer or a
duly authorized attorney for SB Pharmco, at the discretion of the Court, shall appear on behalf of
SB Pharmco and enter the guilty plea and will also appear for the imposition of sentence.




                                                10
       17.     Complete Agreement

        This Agreement and the attachments hereto, together with the Civil Settlement
Agreement and attachments thereto, and the separate side letter with GlaxoSmithKtine LLC and
attachments thereto, set forth the complete and only agreement between the parties relating to the
disposition of this case. No promises, representations or agreements have been made other than
those set forth in this Agreement and its attachments, and the Civil Settlement Agreement and its
attachments, and the separate side letter with GlaxoSmithKline LLC and its attacbanents. This
Agreement supersedes prior understandings, if any, of the parties, whether written or oral. This
Agreement can be modified or supplemented only in a written memorandum signed by the
parties or on the record in court.

       tf this letter accurately reflects the Agreement between the United States and your client,
SB Pharmco, please have the authorized representative of SB Pharmco sign the Acknowledgment
of Agreement below. Please also sign below as Witness. Return the original of this letter to
Assistant U.S. Attorney Susan G. Winlder.


                                                     Very truly yours,




                                                     CARMEN M. ORTIZ
                                                     UNITED STATES ATTORNEY
                                                     DISTRICT OF MAS SACHUSETTS




                                               By:   fc~J~.4~ S
                                                     Susan G. Winkler




                                                     Shannon T. Kelley
                                                     Assistant U.S. Attorneys
                                                     District of Massachusetts




                                                11
      TONY WEST
      ASSISTANT ATTORNEY GENERAL
      CIVIL DIVISION
      U.S. DEPARTMENT OF JUSTICE



By:
      Mark L, Josephs
      Trial Attorney
      Office of Consumer Litigation
      U.S. Department of Justice




12
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                      )      Crim. No.
                                              )
               V~                             )      Violation:
                                              )
SB PHARMCO PUERTO RICO, INC.                  )      21 U.S.C. §§ 331(a), 333(a)(2), and
                                              )      35i(a)(2)(B) Interstate Shipment
                       Defendant              )      of Adulterated Drugs
                                              )

                                        INFORMATION

The United States Attorney charges that:

                               I.   GENERAL AJ.~LEGATIONS

       At all times material to this hfformation:

                                           The Defendant

       1.      SB PHARMCO PUERTO RICO, INC. ("SB PHARMCO"), was a corporation

organized under the laws of the Cormnonwealth of Puerto Rico ~dth a principal place of business

in Cidra, Puerto Rico. SB PHARMCO was an indirect subsidiary of GlaxoSmithKline, plc

( "OSK")., a British corporation with a principal place of business in Brentford, Middlesex.

England, with publicly traded shares on the London Stock Exchange (ticker s3m~bot: GSK) and

the New York Stock Exchange (ticker symbol: GSK).

       2.      SB PHARMCO was engaged in, among other things, the mamufacmre and

interstate distribution of prescription drugs intended for human use throughout the United States,

including the District of Massachusetts. SB PHARMCO owned and operated mmlufacmring

and packaging facilities in Cidra, Puerto Rico.
                SB PItARMCO was dissolved effective July 3, 2008, but continues to exist

under operation of law for three years for purposes of litigation, prosecution, and setttemenl of its

affairs.

                                    The FDA and the FDCA

           4.   The United States Food and Drug Administration ("FDA") was the federal agency

responsible for protecting the health and safety of the public by enforcing the Federal Food,

Drug, and Cosmetic Act ("FDCA") and ensuring, m~ong other things, tha~ drags intended for use

in humans were safe and effective for their intended uses and that the labeling of such drugs bore

true and accurate information. Pursuant to such responsibility, FDA published and administered

regulations relating to the approval, manufacture, and distributio~ of drags.

           5.   The FDCA defined drugs as, among other things, articles intended for use in the

diagnosis, cure, mitigation, treatment, or prevention of disease in man, and articles (other than

food) intended to affect the structure of any function of the body of man. 21 U.S.C. §§

321(g)(1)(B) and (C).

           6.   Prescription drugs under the FDCA were drugs intended for use in hmnans wtfich,

because of their toxicity or other potentiality for harmful effect, or the method of their use, or the

collateral measures necessary to their use, were not safe for use except under the supervision of a

practitioner licensed by law to administer such drugs, 21 U.S.C. § 353(b)(1)(A), or drugs limited

by the terms of FDA approval to use trader the professional supervision of a practitioner licensed

by taw to administer such drugs, 21 U.S.C. § 353(b)(1)(B).

           7.   The FDCA prohibited causing the introduction or delivery for introduction into

interstate commerce of any drug that was adulterated. 21 U.S.C, § 33 t(a).


                                                   2
               Under the FDCA, a drug was deemed adulterated if the methods used in, or the

facilities or controls used for, its manufacturing, processing, packing or holding did not conform

to or were not operated or administered in conformity with current good manufacturing practice

(%GMP") to assure that such drug met the requirements as to safety and had the identity and

strength, and met the quality and purity characteristics, which it purported or was represented to

possess. 21 U.S,C. § 351(a)(2)(B).

       9.      implementing regulations under the FDCA further defined cGMP required for

finished pharmaceuticals, and included, among other specific requirements, the following:

               a.      Quality Control Unit. Drag manufacturers were required to maintain a

quality control unit with the responsibility and authority to approve or reject al! components,

drugs product containers, closures, in-process materials, packaging, material, labeling and drug

products and the authority to review production records to assure that no errors had occurred or,

if errors had occurred, that they were fully investigated. 21 C.F.R. § 211.22(a) (2003). The

quality control unit was to have the responsibility for approving or rejecting all procedures or

specifications impacting on the identity, strength, quality, and purity of the drug product. 21

C.F.R, § 211.22(c) (2003).

               b.      Contamination and Product Mix-ups. Separate or defined areas or such

other control systems were required for the firm’s operations as necessary to prevent

contamination or mbmps during the course of packaging and aseptic processing, 21 C.F.R. §§

2 ! 1.42(c)(6) and (10) (2003). Packaging and labeling facilities were required to be inspected

immediately before use to assure that alI drag products were removed from previous operations,
and results of such inspections were required to be docmaaented in the batch records° 21 C.F.R. §

211.130(e) (2003).

               c.      Equipment. Automatic, mechanical or electronic equipment or other types

of equipment used h~ the manufacture, processing, packing or holding of a drug product was

required to be of appropriate design to facilitate operations for its intended use. 21 C.F.R. §

211.63 (2003). Equipment was required to be routinely calibrated, inspected, or checked

according to a written program designed to assure proper performance. 21 C.F.R. § 2I t .68(a)

(2003).

               d.      In-Process Testing. In-process materials were required to be tested for

identity, strength, quality and purity as appropriate, and approved or rejected by the quality

control r!!it during the production process, e.g. at commencemen~ or completion of significant

phases or after storage for long periods. 21 C.F.R. § 211.t !O(c) (2003).

               e.      Drug Product Testing. Drug products failing to meet established

standards or specifications and any other relevant quality control criteria were required to be

rejected, unless satisfactorily reprocessed. 21 C.F.R. § 2!1.165(f) (2003).

               f.      Production and contT’ol records, Drug manufacturers were required to

prepare drug product production and control records, and to have those records reviewed and

approved by the quality control unit to determine compliance with all established, approved

written procedures, before a batch was released or distributed. 21 C.F.R. §§ 21 t .188 and 192

(2003). Any unexplained discrepancy or the failure of a batch or any of its components to meet

any of its specifications were required to be thoroughly investigated whether or not the batch was

already distributed, and the investigation was required to extend to other batches of the same


                                                  4
drug product and other drug products thai may have been associated with the specific failure or

discrepancy-. 2t C.F.R. § 211.192 (2003).

          10.   As part of its mission to enforce the FDCA and protect the punic health, the FDA

had the authority to enter and inspect, at reasonable times and within reasonable limits and in a

reasonable manner, all establishments where drugs were manufactured, processed, packed or held

for introduction into interstate commerce or after shipment in interstate commerce. 21 U.S.C.

§ 3 74(a)(1). Upon conclusion of the inspection, the FDA had various options, including among

others:

                a.     Form 483. A "Form 483," othera4se known as a "Notice of hspectional

Observations," was issued by the FDA to summarize the cGMP deficiencies observed by the

FDA inspemors during a particular inspection.

                b.     PFarning Letter. A "Warning Letter" was issued by the FDA to docmnent

the agency’ s conclusion thai certain manufactured products were adulterated, and to provide

notice that unless sufficiem corrective actions were implemented, further regulatory action would

be taken without notice.

          11.   Drug manufacturers had certain duties and responsibilities to notify the FDA of

information that might impact on the safety or efficacy of the drugs it manufactured, including

among others, the following:

                a.     P’ieldAlerI Reports, The manufacturer of a drug subject to an approved

new drug application was required to notify FDA in a "Field Alert Report" witlfin ttlree working

days of receiving il~formation if the illformation concerned any bacteriological contamination, or

any significant chemical, physical or other change or deterioration in the distributed drug
product, or any failure of one or more distributed batches of the drug product to mee, the

specification established for it raider the drug’s approved new drug application. 2t C.F.R. §

314.81(b)(1)(ii).

               b.      Annual Reports. The mamffacturer of a drug subj ect to an approved new

chug application was required to submit to FDA an ammal report with the following information,

m~ong other information: (1) a brief summary of significant new information from the previous

year that might effect safety, effectiveness or labeling of the drug product, 2I C.F.R. §

314.81 (b)(2)(i) (2003); (2) reports of experiences, investigations, studies or tests involving

chemical or physical properties, or any other properties of the drag that might affect the FDA’s

previous conclusions about the safety or effectiveness of the drug product, 21 C,F.R. §

314.81 (b)(2)(iv)(a) (2003); and a full description of the manufacturing and controls changes not

requiring a supplemental application, listed by date in the order in which they were implemented,

21 C.F.R. § 314.81(b)(2)(iv)(b) (2003).

                                The Cidra Manufacturing,Facility

        12.    in or about January 200 !, following the merger between Glaxo Wellcome and

SmithKline Beecham pharmaceutical companies, the SB PHARMCO Cidra mmaufacturi.ng site

("Cidra") became one of GSK’s largest manufacturh~g facilities worldwide and a major supplier

of prescription drugs to the United States market. Cidra was a SmithKIine Beecham site prior to

the merger. Cidra was responsible for making a complex portfolio of drugs, including pills,

creams, ointments, and injectables. In addition, GSK designated Cidra to be a new product

introduction site for soIid dose form products, responsible for moving new compounds from

development to cormnercial production, a technically challenging process,


                                                   6
         13~   Among other drugs manufactured at Cidra, SB PHARMCO made the following

drugs for distribu’don to the United States, including in the District of Massachusetts: Kytril (a

sterile inj ectable anti-nausea medication), Bactroban (a topical anti-infection ointment commonly

used to treat skin infections in adults and children), Paxil CR (the controlled release formulation

of the popular antidepressant drug, Paxit), and Avandamet (a combination Type II diabetes

drug).

         14.   On or about April 1, 2003, GSK retained a new Site Director for Cidra. In or

about July 2003, certain key managers at Cidra resigned as a result of the new Site Director’s

lack of leadership sldlls and poor management style. Those managers included, mnong others, a

Quality Assurance Director, the Director of Solids Manufacturing and Packaging, a

Manufacturing and Packaging Director, and the Human Resources Director.

         15.   From in or about April 2003 through September 2004, the Cidra Site Director

interfered with the flmctionh~g of Cidra’s Quality Unit by, for exmnple: ordering aI1 investigative

results to be recorded in Spanish to make the results more difficult for GSK Corporate Quality

Auditors to review, directing that no investigations into possible process deficiencies be opened

without her prior approval, challenging the content of investigative reports prepared by the

Quality Unit, and otherwise engaging in inappropriate actions to interfere with the Quality Utfit at

Cidra,

         16.   From in or about July 2003 through September 2004, additional managers and

other employees at Cidra resigned as a result of the Site Director’s interference and management

style, Those managers and others employees included, among others, the Packaging Engineering

Leader, Validation Manager, Laboratory Manager, Equipment Validation Scientists, Facilities
Validation Scientist, and Computer Validation Scientist. During this time frame, various

managers and other employees a[so complained about the Site Director’s interference and

management sbqe, inc]uding the Director of Quality Assurance and Quality Control, the Director

of Compliance, a Quality Manager, and the Human Resource Director. In or about October

2004, the Site Director was removed.

                                      Contaminants in Kvtril

       17.     K~ril was a terminally sterilized injectable anti-nausea medication that was

primarily used to treat cancer patients receiving chemotherapy or radiation, and post-surgical

patients who experienced nausea. Kytril injection was manufactured at Cidra in the sterile suite.

Kytril was manufactured in a Single Dose Via[ of I rnl, and a Multi Dose Vial of 4 mt from

which four 1 mI doses could be extracted.

       t 8.    As part of the merger between SmithKline Beecham and Glaxo Wellcome, Kytril

was divested to another pharmaceutical manufacturer. Under the divestiture agreement, SB

PHARMCO was required to continue to manufacture K?iu-il at Cidra until an sNDA to transfer

the woduct was approved.

        19.    SB PItARMCO manufactured Kytril until in or about December 2003, when

production was transferred to the acquiring entity.

       20.     In or about January 2001, following the merger, GSK performed a compliance

risk assessment of Cidra and found, among other "high priority" findings, that "[a]wareness

needs to be heightened for current and future sterile expectations" and that ’~[a]septic filling areas

had no barrier technology to protect components and point of fill" from contamination. One of

the conclusions of the report was that "the aseptic filling area has not been updated with barrier
technology, nor has the operation progressed technologically beyond its initial, aated design (circa

1980’s)."

       21.     In or about December 2001, a GSK expert reviewed the Cidra sterile suite and

informed SB PHARMCO and others that "[riot the introduction of new or transferring sterile

products, the current areas are not appropriate. Detailed improvements will be required which

would require a capital project." The expert noted that "[p]resent areas and ways of working

would not meet major regulators’ (e.g. MCA [European regulators]iFDA) current expectations."

       22.     On or about July 1, 2002, the FDA issued a Warning Letter to SB PIIARNICO

stating that certain other drug products manufactured at Cidra were adulterated because, among

other reasons, SB PHARMCO failed to "conduct investigations in a timely manner and to take

corrective actions to prevent recurrence." FDA cited as examples delayed investigations

involving the water sampling and media fill vials,

       23.     A follow-up FDA inspection was undertaken in the fall of 2002, and on or about

October 9, 2002, the FDA issued a Form 483 observation to SB Pt-IARMCO that: "[p]rocedures

designed to prevent microbiological contamination of ch’ug products purporting to be sterile were

not followed. Specifically, the quality control unit did not assure that adequate systems and

controls were in place to monitor sterile areas used to manufacture sterile drug products."

        24.    On or about April 2, 2003, GSK Global Quality Assurance ("GQA") reviewed

regulatory risks at Cidra mid idemified nine areas of risk required to be conl~olled to avoid future

regulator)," enforcement activities. One of the identified risk areas was "sterile manufacturing

facility activities and documentation including Kytril Injection." Another identified risk area was
"isolation of objectionable organisms in the water system" and "out of specification events for

erMronmental monitoring of clean equipment."

       25.     On or about June 13, 2003, SB PItARMCO concluded a trend investigation

regarding microbial ~owth in bulk solution in 15 of the 19 K?<ril lots manufactured in the first

campaign of 2003 at Cidra. The cause was determined to be a bot-Lom outlet flange assembly of

glass lined holding tanks that was not disassembled and cleaned, causing microbial growth

"TNTC" (too numerous to count). The types of microbial growth included bacillus cereus,

staphylococcus sp., burkholderia cepacia, comamonas testosterone, and stenotrophomonas

maltophilia.

       26,     From on or about June 23, 2003 until on or about June 27, 2003, GSK GQA

audited Cidra against its Quality Management System ("QMS") and found a major deficiency in

the sterile manufacturing of Kytrfl injectable, noting that "[o]perations do not compty with

current QMS expectations and a recem campaign has resulted in rejected batches due to high

bioburden of bulk solution." QMS auditors concluded tha~ "[c]apital expenditure is necessary to

improve current conditions or sterile operations should be discontinued with a sense of urgency."

       27.     Between in or about Apri! 29, 2003 and May 28, 2003, SB PHARSICO released

to the company that acquired Kytri! for distribution in interstate commerce, including in the

District of Massachusetts, certain tots of Kytril that were deemed adulterated because the

mmaufacmring processes and laboratory testing were insufficient to assure the K)~il was of the

quality and purity that K?¢ri! was represented to possess.




                                                 10
                                    Contaminants in Bactroban

         28.   Bactroban was a topical antibiotic primarily used to trea~ skin infections such as

impetigo, in adults and ctzi]dren. Bactroban was manufactured at Cidra both as an ointment and a

cream.

         29.   On or about June 1,2001, SB Pt-L&RMCO released Bactroban Ointmen~ Lot 50-

1B25 for distribution in interstate eormnerce even though it was contaminated with

"pseudornonas fluorescens."

         30.   On or about November l, 2001, SB PHARMCO issued a Field Alert Report to

notify the FDA of the release of the contaminated Bactroban Ointment Lot 50-1B25.

         31.   On or abom Febrtmo, 27, 2002, after additional communications with the FDA

regarding the possible health risks of the contaminated Bactroban, SB PHAKMCO conducted a

voluntary recall for Lot 50-1B25.

         32.   From on or about February 7, 2002 through on or about April 10, 2002, the FDA

inspected Cidra.

         33.   On or about April t0, 2002, the FDA issued a Form 483 to SB PHARMCO that

noted, mnong other deficiencies, the following:

               Your Quailb’ Control Unit (QCU) failed to reject drug products not meeting
               established specifications and quality control criteria. Specifically, yore- QCU
               failed to properly review batch records and labormory analysis reports for
               Bactroban Ointment lot 50-tB25. Consequently, this batch that was contaminated
               with Pseudomonasfluorescens, an objectionable organism, was released into the
               market on June 1, 2001 ....

               This oversight was not noticed until Investigation 01 °207 was initiated six months
               iater in November 2001 to investigate continuous problems with microbial
               contamination in Bactroban lots ....



                                                  11
                 Your firm failed to recognize mad evaluate the possible risk of this contamination
                 in a product used to treat impetigo in small children, Your firm did not recall this
                 lo~ until this issue was brought up during the inspection and a co~tference call was
                 held with CDER [Center for Drug Evaluation m~d Research at the FDA].

                 Your firm failed to investigate and evaluate the reason for recurrent contamination
                 with the organism CDC Group IV c-2 (Ralstonia paticula) in Bactroban Ointment
                 and its impact that it might have on the safety and efficacy of Bactroban
                 Ointment. Lots 2901B25, 62-1B25, 84-1B25, 94-1B25 and 105-tB25 were
                 contaminated with this organism and were released and distributed in the
                 market ....

                 Your procedures and actions designed to prevent obj ectionable microorgmzisms in
                 drug products not required to be sterile were not effective ....

       34.       In early April 2002, GSK performed a recall investigation at SB PHARMCO to

determine the root cause of the improper release of the contaminated Bactrohan Lot 50-IB25 to

market. The audit found that "the final portion of batches were filied as manufacturing operators

opened the tank and hand scraped the tank and hopper walls facilitating the filling of the final

portion but potentially introducing obj ectionabte organisms as a result of this human

intervention," and that a likely cause of the contamination of the Baetrobm~ was that

manufacturing operators "could ina&,ertentty introduce the contaminated water into the end of

the batch while performing the tmi}hopper scrape down." The audit noted that "the practices of

disconnecting the chilled water hose from the tank and scraping the tank have been

discontinued."

       35.       On April 23, 2002, GSK responded to the FDA’s Form 483 observations and

represented in part that SB PHARMCO had discontinued "human intervention with holding

tanks during filling; the practice of manually scraping the holding tanks during filling; and the

practice of discoimecting the hoses supplying the water to the jacket of the holding tanks."



                                                   12
       36.     In May 2002, as a result of further communications with the FDA, SB

PHARNICO extended the voluntary recall to five additional lots of Bactroban Ointment that

were contaminated with gram-positive organisms that were potentially obj ectionable.

       37.     On or about July 1,2002, the FDA issued a Warning Letter to SB PItARMCO

stating that certain drug products, including Bactroban Ointment, were adu]terated because of the

following cO,OP violations, among others: (a) failure of the qualiD, control unit to exert its

responsibility and authority as required by 21 C.F.R. § 2I ~ ,22 to reject all drug product that

failed to meet the established specifications; and (b) failure to have h~ place procedures to

prevent microbial contamination of products as required by 21 C.F.R. § 211.113, that resulted in

release of certain lots of Bactroban to market contaminated with Pseudomonasfiuorescens and

questionable gram-positive organisms.

       38.     After a new Cidra Site Director was appointed in April 2003, the practice of

manually scraping the Bactroban tanks was re-instituted to increase yield of Bactroban ointment,

with proj ected 2003 cost savings of $128,074.

       39.     In June 2003, the Cidra Site Director’s new Director of Manufacturing

congratulated the "Semisolids Unit" for salvaging Bactroban that was "being wasted" by the

failure to scrape the tanks m~d hopper, resulting in a reduction of waste from 84 kg to 1.25 kg per

lot, an increase in production of 3,343 units, and an increase in output from 88% to 97.7%.

       40.     On or about October 24, 2003, SB PHARMCO released Lot 71-3B25 of

Bactroban Ointment for distribution in interstate cormnerce, including in the District of

Massachusetts, despite the fact that the potentiaIly obj ectionable gram positive organism "staph

spp. not aureus or interm.edius" was identified on equipment used to manufacture the tot.


                                                  13
       41.     Lot 71-3B25 of Bactroban Ointment was deemed adulterated because the

manufacturing processes and laboratory testing procedures were insufficient to assure that the

Bactroban was of the strength, identity, quality, and purity that was represented to possess.

                                     Split Tablets in Paxil CR

       42.     Paxi! was a drug used to treat depression, anxiety~ and pre-menstrual dysphoric

disorder. The controlled release formulation of the drug, Paxil CR, controlled the rate of

dissolution and absorption of the active ingredient, Paroxetine, in the body. SB PHARMCO

manufactured Paxil CR in varying strengths including 12.5 rag, 25 rag, and 37.5 mg strengths.

       43.     Paxil CR had two layers, one containing the active ingredient ("active layer"), and

one containing no active ingredient ("barrier layer").

        44.    During the manufacturing process, first the active layer was compressed and then

the barrier layer was added to the active layer for compression into the final bi-iayer tablet. In

development at GSK’ s Crawtey plant in the United Khagdom, GSK used a triple-layer press

machine to perform these functions.

        45.    In or about February 2002, SB PHARMCO began commercial manufacture of

the Paxit CR tablet, the first and only bi-layer tablet manufactured at Cidra. Cidra used three

modified single-layer Hata press machines to perform the compression function. The three Hata

compression machines used by Cidra were less sensitive in their ability to measure the

compression force than the triple-layer press machine GSK used in development.

        46.    In or about late March and early April 2002, shortly after commercial production

began, SB PHARMCO observed during packaging that some of the PaxiI CR tablets separated

between the active layer and the barrier layer. Split tablets contained either only the active layer,


                                                  14
which was absorbed in the body more quickly because of the absence of the controlled release

function provided by the barrier layer, or only the barrier layer, which had no active in~edient

and no therapeutic benefit for the patient.

        47.     SB PHARMCO classified the split tablet as a "critical defect" which was defmed

by SB PHARMCO as a defect with ’+a high probability of causing adverse consequences to the

patient or consumer, [or] may result in significant deviations in the safety, identity, strength or

purity of file product .... "

        48.     On or about April 5, 2002, SB PItARMCO compIeted an investigation of split

tablets observed in five different lots of Paxil CR 25 mg and concluded that the most probable

cause of the splits was that the compression forces on the active layer in conm~ercial production

were slightly higher than the compression forces applied during validation, which could result in

the barrier layer not adhering to the active layer. After concluding the investigation, SB

PHARMCO performed 100 percent visua! inspection in an attempt to remove the split tablets,

and distributed the five lots.

        49.     In or about _April 2002, SB PHARMCO implemented 100 percent visual

inspection of all PaxiI CR tablets in an attempt to remove split tablets prior to packaging and

release of the product to market. As SB P[iA, RMCO knew, visual inspection ofmillions of

tablets by humm~ operators was subject to error as a result of the quality of the operator’s depth

perception, speed of the conveyor belt, and other environmental and human conditions.

        50.      From in or about December 2002 to February 2003, SB PHARMCO conducted a

Design of Experiment (°’DOE") to determine the cause of the split tablets. The DOE report

concluded thai "the splitting of CR tablets occurred because the active layer in side A was


                                                  15
compressed using a high pressure, wdaich did not allow a good adhesion of the active layer to the

barrier layer." The DOE report recoiranended, among other things, that SB PHARMCO "use

lower pressures in the active layer compression process, combined with a load cell that could

read those pressures." A load ceil was a pressure sensor that detected variations in compression

force, and the DOE report concluded that a "load cell of 50 KGF is required to allow the Hata

[to] read the low pressures required to control the split situation."

        51.    Despite its own classification of the split tablet defect as a critical defect, SB

PHAR3ICO failed to report the defect or findings of the DOE to the FDA in its 2003 Annual

Report., instead informing the FDA that "[n]o significant new irfformation was obtained during

this reporting period that might affect the safety, effectiveness, or labeling of Paxil (paroxefine

hydrocNofide) CR."

        52.    In or about February 2004, following a series of studies, SB PHARMCO

instituted manufacturing changes to lower the compression force and to monitor tablet weight,

thickness, and hardness during production of the active layer of the t2.5 mg and 25 mg PaxiI CR.

SB PHARMCO did not install the more sensitive toad cells on the Ham tablet presses that were

necessary" to allow the Hata presses to read the lower presst~res.

        53.    After instituting the manufacturing changes, SB PHARMCO eliminated visual

inspection of the coated 12.5 mg and 25 mg Paxil CR tabtets for splits, and substituted statistical

inspection. The 37.5 mg tablets continued to undergo 100 percent visual inspection. Statistical

inspection involved examination of a sample of 1000 tablets in a batch of approximately 1.5 to 2

million tablets. If no split tablets were tbund in the sample, the lot was released for packaging

and distribution; if splits were found, the lot was 100 percent visually inspected.


                                                  16
        54.     The ctlange from 100 percem visual to statistical inspection of Paxil CR was a

significant change in the manufacturing process, requiring progression and documentation

through SB PHARMCO’s change control process, which included approval by Cidra’s Quality

Unit. SB PHARMCO did not follow the change control process for the implementation of the

statistical inspection protocol.

        55.     Following the change from visual to statistical inspection, SB PHARMCO

continued to find split tablets of Paxil CR 12.5 mg and 25 mg during packaging, both at Cidra

and at OSK’s packaging facility in Zebuton, North Carolina, which also packaged Paxil CR for

Cidra. Five separate investigations of eight different lots were initiated between April and

August 2004 relating to the occurrence of splits in 12.5 and 25 mg tablets after compression.

SB PHARMCO performed 100 percent visual inspection in an attempt to remove the split

tablets and distributed these lots

        56.     From on or abou~ September 7, 2004 through on or about November 5, 2004, the

FDA conducted another inspection of Cidra. The FDA issued a Form 483 to SB PHARMCO

with the following observation:

                Your firm failed to take adequate corrective and preventive actions to prevent the
                split tablet defect, classified by your firm as critical defect, in distributed Paxil CR
                product, Although your process controls include an inspection after the coating
                process to detect the defect, the defect has been found during the packaging
                operation of Paxil CR !2.5 tablets and Paxil CR 25 tablets, in approximately 12%
                and 25% of the batches manufactured/packaged during 2004.

                Furthermore, this defect has been found in distributed products and non-
                distributed products outside GSK-Cidra premises .... [providing five exmrxples].

        57.     During the FDA inspection, on or about September 15, 2004, SB PHARMCO

re-instituted 100 percent visual inspection of 12.5 and 25 mg Paxil CR tablets.


                                                   17
       58.     ha or about November 2004, SB PHARMCO purchased sorting machines to

conduct t00 percent automated inspection of the thickness of Paxil CR tablets.

       59.     Between on or about February 20, 2004 and September 15, 2004, SB

PI-IARMCO released certain 1ors of Paxi! CR 12.5 mg and 25 mg tablets for distribution in

h~terstate commerce, including in the District of Massachusetts, that were deerned adulterated

because the equipment on which Paxi] CR was manufactured was insufficient to ensure that the

proper compression force was used on the active layer, and the process controls could not assure

that Paxil CR released to market was of the strength, identity., qualiD, and purity that the drug was

represented to possess.

                          Content Uniformity Failures in Avandamet

       60.     Avandamet was a drug used to treat diabetes. Avandamet was a tablet comprised

of two substances blended together in specific amounts. Those substances were rosiglitazone

and metformin. Avandamet was made of a small amount of rosigIitazone and a large amount of

metformin (e.g. one strength of Avandamet was 1 mg of rosiglitazone and 500 mg ofmetformin,

known as the "1/500 rag" strength).

        61.    To properly manufacture Avandamet, a homogenous blend of rosiglitazone and

metformin was required to ensure all tablets were comprised of the proper blend of the two

substances, referred to as "content mziformity." To achieve content uniformity, tSe rosiglitazone

and the metformin were subjected to a granulation process (much like sifting flour to make a

cake). Ci&a used a wet granulation process that involved adding liquid solution to the powders

to achieve the correct density so that a homogenous blend of the two drug substances could be

obtained.


                                                 18
       62.     Commercial production of the 1/500 rng, 2/500 mg and 4/500 mg strengths of

Avandamet commenced at Cidra in October 2002. Avandmnet was manufactured, in pau’~, in

granulation areas known as the Niro 200 suite and the Niro 300 suite at Cidra.

       63.     In the first few months of production, certain batches of Avandmnet failed content

uniformity tests. A failed content unifom~ity test reiated to rosigtitazone meant thin the batch

was ore-of-specification ("OOS") and contained sub-potent or super-potent tablets.

        64.    In or about February 2003, one of the GSK GQA auditors commented in

connection with a proposed h~temal mock pre-approval inspection fbr production of the 2/1000

and 4/1000 mg strengths of Avandamet that ’~there are man3, investigations now for content of

the 1/500 mg tablet."

        65.    ha or about April 2003, GSK GQA performed the mock pre-approval inspection

for the 2/1000 and 4/1000 mg tablets and observed one ’:Priority 1" finding, which was a fending

that "may result in the regulatory, agency not having sufficient confidence in

process/facility/quality systems/people to allow them to approve the facility as a manufacturer."

The Priority 1 finding was "It]he Niro Fluid Bed Dryer malflmctioned allowing inconsistent

drying of the grat~utation used in Avandan-tet 1-gram qualification batch, cormaerciaI Avandamet

500 mg tablets axed commercial Avandia tablets."

        66.    In or about Nos,ember 2003, SB PHARMCO’s sister site in Aranda, Spain

complained of defects in tabiets received from Cidra, including out-of-specification [i.e. content

uniformity failures] tablets.




                                                 19
       67.    From in or about October 2003 to December 2003, the FDA conducted an

inspection of Cidra, and issued Form 483 findings to SB PItARMCO that observed the

following deficiencies, among others:

              a.      Failure to question process. "The following investigations related to OOS
                      (assay/content uniformity and/or dissolution) obtained for Avandamet
                      have not been questioned in terms of the adequacy of the process for
                      Avandamet tablets..."

              b,      Failure to rake corrective action: "Failure to take appropriate action
                      against all lots that may be affected by a conclusion included as the
                      assignable cause of a failing result .... Although your conclusion assigns
                      as the most probable cause the use of common Rosiglitazone
                      concentrate.., not all lots using this same granulation concentration were
                      reiected .... Furthermore, no action has been taken against any batch that
                      may have been released to the market for distribution."

              C,      b?adequate im,estigations: "Your 2003 OOS manufacturing investigations
                      related to assay, content uniformity and/or dissolution OOS, obtained for
                      batches of Avandamet... are inadequate in that none of these
                      investigations have questioned the adequacy of the process validation used
                      to determine that your manufacturing process is robust and reproducible.
                      Furthermore, your investigations related to these and other failures are not
                      completed in a timely manner .... "

       68.    The FDA conducted another inspection of Cidra from on or about September 7,

2004 through November 15, 2004, and obser,,ed continuing deficiencies regarding the

Avandamet manufacturing process:

              Since July 2004, your firm has obtained about nine (9) out-of-specification (OOS)
              results in the content uniformity test for Avandamet as follows [listing lots]. As
              of November 5, 2004, your firm had not determined the root cause for the failures;
              if all the OOS results were related to each other; and how to correct the
              problem .... The impact in other lots that used the same in-process materials and
              obtained passing finished testing results has not been determined ....

               Investigations of an unexplained discrepancy and a failure of a Batch or any of its
               components to meet any of its specifications did not extend to other batches of the
               same drug product. SpecificalIy, lot #323-4A67 was recommended for rejection
               on 9/28/04 due to OOS results for content tmiformity test for the Rosiglitazone

                                                20
               active ingredient. At the closing of the im,estigation, your firm had not
               determined the assignable cause for the failure. Twenty seven (27) other lots of
               Avandamet were manufactured using one or more of tiffs lot’ s granulations and
               blends .... These lots were not included in the investigation and twenty six (26)
               of them were released mad distributed. There is no assurance thai the other lots
               manufactured under the same manufacturing conditions of the failing 1ors will
               have the strength~ quality and purity the?, represent to possess.

       69.     In early 2005, GSK sent above-site experts to Cidra to determine the root cause of

the content uniformity faiIures regarding Avandamet. Those experts concluded that: (a) a

humidity sensor in a Fluid Bed Dryer in the Niro 300 suite had been improperly calibrated for an

unknown amount of time, resulting in inappropriate drying times and a shift in granulation

moisture content that resulted in poor blending of the metformin; mad (b) a spacer or washer had

been inserted in the milling machine in the Niro 200 suite that was used to produce rosiglitazone

granuies, resulting in some over-sized granuIes of rosiglitazone being used in the t-real product.

       70.     Between in or about Mm’ch 2003 and October 2004, SB PI-IARMCO released

certain lots of Avandamet for distribution in interstate commerce, including in the District of

Massachusetts, that were deemed adutteraied because the manufacturing processes and laboratory

testing procedures were insufficient to assure thai the Avandamet was of the strength, identity,

quality- and purity that Avandamet was represented to possess.

                                         Product Mix-Ups

       71.     During 2002, eight Field Alert Reports were filed with the FDA regarding

complaints of product coimningling from patients, pharmacies, and hospitals, arid nine internal

investigations were initiated based on line clearance problems that raised concerns of possible

product mix-ups at Cidra.




                                                 21
       72.      On or about April 2, 2003, a GSK OQA auditor summarized the compliance risks

at Cidra against QMS and informed SB PHARMCO and others that one of the areas of high risk

was product mix-ups and commingling of product.

       73.      On or about December 2, 2003, the FDA informed SB PHARMCO in Form 483

observations:

                Your firm fails to have appropriate procedures and controls in place to prevent
                mix-ups and/or adverse effects to product from occurring during the
                manufacturing/packaging process, Furthermore, batches are released by your
                Quality Unit for distribution although you are aware of findings of mix-ups prior
                to these batches being released to market,

                Product mix-up incidents have been repeatedly occmTed [sic] since year 2001
                through 2003. Products mentioned in the above examples were approved and
                released for distribution. Furthermore, complaints related to product mix-ups
                have been received since year 2001-2003 (period covered during the EI).
                Nevertheless, you have informed the FDA through FARs [Field Alert Reports]
                and previous and the current inspection thm all incidents are isolated and not
                related to your manufacturing operation.

       74.      From in or about at least January 2004 until in or about October 2004, the Cidra

Site Director collected rogue tablets from the manufacturing areas and packaging lines, kept thern

in a gowning hat in her office, and failed to alert site and above-site quality personnel.

       75.      On or about November 20, 2004, the FDA informed SB PHARMCO in Form

483 observations that:

                Procedures for the cleaning and maintenance of equipment arc deficient regarding
                inspection of the equipment for cleanliness immediately before use, Specifically,
                line clem’ance’s procedures and controls are not appropriate to prevent mix-ups
                during the manufacturing/packaging processes. The following line clearance’s
                related incidents occurred at the firm during the period of January-August 2004 in
                products that were released... [listing eight separate instances].

                About three (3) complaints related to product packaging/mix-ups have been
                received since 12/2003 that could be related to batches manufactured/packaged
                wdthin the same period of time and/or the san~e area of the complaint’s lots.

                                                  22
               However, your firm relied on the adequacy of cleaning and line clearance~s
               controls to conclude that it was unlikely tha~ the situation was originated within
               the packaging area at GSKoCidra. There is no assurance that adequate controls
               are in place as to prevent mix-ups during your manufacturing operations ....

               The responsibilities and procedures applicable to the quality, control unit are not
               fully followed. Specifically, your Quality Unit faited to conduct a thorough
               investigation of all the events associated with line clearance to prevent mix-ups
               during the manufacturing/packaging process according to your written procedures.
               ¯.. [citing two examples in i 0/2004].

       76.     In or about August 2003, SB PHARMCO released Lot t 61-3P07 of Paxil CR

which contained commingled dosages of Paxil CR for distribution in interstate commerce,

including in the District of Massachusetts, which was adulterated because the manufacturing and

packing processes were insufficient to assure that the Paxil CR was of the strength, identity,

quailS, and purity that it was represented to possess.




                                                 23
                                             COUNT 1

 (21 U.S.C° §§ 331(a), 333(a)(2), 351(a)(2)(B) - Interstate Shipment of Adulterated Drugs)

        77.      The allegations of paragraphs 1 through 76 are realleged and incorporated herein

by reference.

        78.      Between in or about March 2003 and in or about October 2004, in the District of

Massachusetts and elsewhere,

                              SB PHARMCO PUERTO RICO, INC.

defendant herein, did, with intent to defraud and mislead, cause to be introduced and delivered

for introduction into interstate commerce quantities of drugs - to wit K)rtril, Bactroban, Paxil CR

and Avandamet - that were adulterated in that the methods used in, and the controls used for,

drug manufacturing, processing, packing and holdfl~g did not conform to and were not operated

and administered in conformiD, with current good manufacturing practices.

       All in violation of Title 21, United States Code, Sections 331 (a), 333(@(2) and

3S l(a)(2)(B).




                                                 24
                                FORFEITURE ALLEGATIONS

        1.     Upon conviction of a violation of Title 2t, United States Code, Section 331 (a),

                             SB PHARMCO PUERTO RICO, INC.

shall forfeit to the United States pursuant to Title 21, United States Code, Section 334 and Title

28, United States Code, Section 2461 (c) any quantities of Paxil CR, Avandamet, K)cri! and

Bactroban which were introduced into inlerstate commerce in violation of Title 21, United States
                                                                                                   21


Code, Section 331 and/or 351 (a)(2)(b);

               If any of the property subject to forfeiture, as a result of any act or omission of the
         ,




defendant:

       (a)     cannot be located upon the exercise of due diligence;

       (b)     has been transferred or sold to, or deposited with, a third party;

       (c)     has been placed beyond the jurisdiction of the Court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property which cannot be divided without

               difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

incorporated by reference in Title 28, United States Code, Section 2461(c), to seek forfeiture of

any other property of the defendant up to the value of the property subject to forfeiture.

       AI] pursuant to Title 21, United States Code, Sections 334 and 853 and Title 28, United

States Code, Section 2461(c), and Rule 32.2 of the Federal Rules of Criminal Procedure.




                                                 25
       CARMEN M. ORTIZ
       UNITED STATES ATTORNEY

       TONY WEST
       ASSISTANT ATTORNEY GENERAL
       CIVIL DIVISION

       d~__DEPARTMENT OF JUSTICE

By:
       SUSAN G. WINKLER
       SHANNON T. KELLEY
       ASSISTANT U.S, ATTORNEYS


                     ,.
       MARK L. JOSEPHS
       TRIAL ATTORNEY
       OFFICE OF CONSUMER LITIGATION




  26
                                  SETTLEMENT AGREEMENT

                                             I. PARTIES

        This Settlement Agreement ("Agreement") is entered into among the United States of

America, acting through the United States Department of Justice, Civil Division, and the United

States Attorney’s Office for the District of Massachusetts, and on behalf of, the Office of
                                                                    ~:~
Inspector General (~OIG-HHS") of the Department of Health and Human Services ("HHS"),

TRICARE Management Activity ("TMA"), the Departmem of Veterans Affairs ("VA"), and the

United States Office of Personnel Management (~°OPM") (collectively the ~United States"); the

Relator Cheryl Eckard as identified in Paragraph C of the Preamble to this Agreement

("Relator"); and GlaxoSmithKIine LLC, formerly known as SmithKIine Beecham Corporation,

dibia GtaxoSmithKline, and SB Pharmco, Puerto Rico, Inc. (collectively °~GSK"). Collectively,

aI1 of the above will be referred to as °"the Parties."

                                           II. PREAMBLE

        As a preamble to this Agreement, the Parties agree to the following:

        A.      At all relevant times, GlaxoSmithKline LLC, a Delaware Limited

Liability Company, had business operations in Philadelphia, Pennsylvania and Research Triangle

Park, North Carolina. SB Pharmco Puerto Rico, Inc. (~SB Pharmco") was a corporation

organized under the laws of the Commonwealth of Puerto Rico with a principal place of business

in Cidra, Puerto Rico. SB Pharrnco was an indirect subsidiar3~ of GiaxoSmithKline LLC’s UK-

based parent corporation, GlaxoSmithKline, plc.

        B.      At all relevant times, GSK manufactured, distributed, and sold pharmaceutical
products in the United States, including drug products sold under the trade names of Paxil CR.

Avandamet, Kytril and Bactroban that were manufactured at SB Pharmco’s Cidra, Puerto Rico

facility, (the "Covered Drugs")

       C.      On or about February 25, 2004, Cheryl Eckard (~’Eckard") (’+Relator") filed a

qui tam action in the United States District Court for the District of Massachusetts captioned

United States of America ex rel. Cheryl Eckard v. GlaxoSmithKline+ et aI.. Civil Action No. 04-

10375 (D. Mass.). On or about October 17, 2008~ Eckard filed a Third Amended Complaint in

the District of Massachusetts under the same case number and captioned United States of

America. et al. ex rel. Cheryl Eckard v. SmithKline Beecham d!bia GlaxoSmithKIine. et aI., and

this Third Amended Complaint sets forth the current allegations in the ~ tam action C’the Civil

Action");

       D.      On such date as may be determined by the Court, SB Pharmco wilI enter a plea of

guilty, pursuant to Fed. R.Crim. P. I ! (c)(1)(C) (the "Plea Agreement") to an Information to be

filed in United States v. GlaxoSmithKline, Criminal Action No. lto be assi~on_ed] (District of

Massachusetts) (the "Federal Criminal Action") that will allege a violation of Title 21, United

States Code, Sections 331(a), 333(a)(2), and 35 l(a)(2)(B), namely, the introduction into

interstate commerce, of adulterated drugs Avandamet, Paxil CR, Bactroban and Kytril, in

violation of the Food, Drug and Cosmetic Act (°~FDCA").

       E.      GSK will be entering into separate settlement agreements, described in Paragraph

 1 (b) below (hereinafter referred to as the ~Medicaid State Settlement Agreements") with certain

states and the District of Columbia in settlement of the Covered Conduct. States with which

GSK executes a Medicaid State Settlement Agreement in the form to which GSK and the
National Association of Medicaid Fraud Contro! Units ("NAMFCU") have agreed, or in a form

otherwise agreed to by GSK and an individual state, shall be defined as "Medicaid Participating

States."

       F.         The United States alleges that GSK caused to be submitted claims for payment for

the Covered Drugs to the Medicaid Program, Title XIX of the Sociat Security Act, 42 U.S.C. §~

! 396-1396v ("the Medicaid Program").

           G.     The United States further alleges that GSK caused claims for payment for the

Covered Drugs to be submitted to the TRICARE program (formerly known as the Civilian

Health and Medical Program of the Uniformed Services), t0 U.S.C. §§ 1071-1109; the Federal

Employees Health Benefits Program ("FEHBP"), 5 U.S.C. §§ 8901-8914; and caused purchases

of the Covered Drugs by the Department of Veterans Affairs ("VA") (collectively, the "other

Federal health care programs").

           H.     The United States contends that it and the Medicaid Participating States have

certain civil claims against GSK, as specified in Paragraph 2 below, for engaging in the

following conduct concerning the manufacture, distribution, and sale of the Covered Drugs that

were manufactured at SB Pharmco’s Cidra, Puerto Rico facility, at various points daring the time

period January 1, 2001 through April 1, 2005 (hereinafter referred to as the "Covered Conduct"):

           GSK knowingly manufactured, distributed and sold in interstate commerce certain
           batches, lots, or portions of lots of the Covered Drugs during the period referenced
           above, the strength of which differed from, or the purity or quality of which fell below,
           the strength, purity, or quality specified in the drugs’ FDA-approved New Drug
           Applications ("NDAs") or documents related to the drags’ NDAs, the drugs’ labels
           and/or the standards set forth in the United States Pharmacopeia, in violation of the
           Federal Food, Drug, and Cosmetic Act ("FDCA"), 21 U.S.C.§ 351(b) and (c), which
           deems such products to be "adulterated," and 21 U°S.C. § 33 l(a).

           More specifically, GSK knowingly manufactured, distributed and sold certain batches,
       tots, or portions of lots of: (1) Paxil CR that contained some split tablets causing some
       consumers to receive either product with no active ingredient and/or product with only
       the active ingredient layer and no controlled release mechanism; (2) Avandamet that
       contained some tablets with higher or lower amounts of rosiglitazone than specified;
       (3) K}Cril that was labeled as sterile but was, in some vials, non-sterile; and (4) Bactroban
       ointments and creams that, in some packages, contained microorganisms.

       As a result of the foregoing alleged conduct, the United States contends that G SK sold
       certain batches, tots, or portions of tots of the Covered Drugs, the strength of which
       materially differed from, or the purity or quality of which materially fell below, the
       strength, purity, or quality specified in the drugs’ NDAs or related documents as
       described above, and thereby knowingly caused false and/or fraudulent claims to be
       submitted to, or caused purchases by, the Medicaid Program and the other Federal health
       care programs.

       I.      The United States also contends that it has certain administrative claims against

GSK as specified in Paragraphs 3 through 5 below, for engaging in the Covered Conduct;

       J.      This Settlement Agreemem is made in compromise of disputed claims. This

Settlement Agreement is neither an admission of facts or liability by GSK, nor a concession by

the United States or the Retator that their claims are not well-founded. GSK expressly denies the

contentions and allegations of the United States and ReIator as set forth herein and in the Civil

Action and denies that it engaged in any wrongful conduct, except as to such admissions that SB

Pharmco is required to make under the terms of the plea agreemem, into which SB Pharmco is

entering simultaneously with the execution of this Settlement Agreement. Neither this

Settlement Agreement, its execution, nor the performance of any obligation arising under it,

including an?, payment, nor the fact of settlement is intended to be, or shall be understood as, an

admission of liability or wrongdoing, or other expression reflecting on the merits of the dispute

by GSK.

       K.       To avoid the delay, expense, inconvenience, and uncertainty of protracted

litigation of these claims, the Parties mutually desire to reach a full and final settlement as set
forth below.

                                  iII. TERMS AND CONDITION S

       NOW, THEREFORE, in reliance on the representations contained herein and in

consideration of the mutua! promises, covenants, and obligations set forth below in this

Agreement, and for good and valuable consideration as stated herein, the Parties agree as

folIows:

               GSK agrees to pay to the United States and the Medicaid Participating States the

sum of Six Hundred Million Dollars ($600,000,000) plus accrued interest in an amount of

3.25% per annum from June 18,2010 and continuing until and including the day before payment

is made under this Agreement (collectively, the "Settlement Amount"). The Settlement Amount

shall constitute a debt immediately due and owing to the United States and the Medicaid

Participating States on the Effective Date of this Agreement. The debt shall be discharged by

payments to the United States and the Medicaid Participating States, under the following terms

and conditions:

               (a)       The Federal Settlement Amount of Four Hundred Thirty Six

               Million Four Hundred Fort?, Thousand Dollars ($436,440,000) plus accrued

               interest in an amount of 3.25% per annum Dora June 18, 2010, and continuing

               until and including the day before payment is made under this Agreement, shall

               be paid by electronic funds transfer pursuant to written instructions to be provided

               by the United States. GSK shall make this electronic funds transfer no later than

               seven (7) business days after (i) the Effective Date of this Agreement or

                  (it) the Court accepts a Fed. R. Crim. P. 1 l(c)(1)(C) guil~ plea in connection with
              the Federal Criminal Action and imposes the agreed-upon sentence, whichever

              occurs later.

               (b)       GSK shall pay to the Medicaid Participating States the Medicaid Stme

               Setttemem Amount of One Hundred Sixty-Three Million Five Hundred and Sixty

              Thousand Dollars ($163,560,000), plus interest accrued on this amount at the rate

              of 3.25 percent per annum from June 18,2010, continuing until and including the

               day before payment is made ("Medicaid State Settlement Amount"). The

               Medicaid State Settlement Amount shall be paid by electronic funds transfer to an

               interest bearing account in accordance with the written instructions from the

              NAM-FCU Negotiating Team pursuant to the terms and conditions agreed upon by

               GSK and the NAMFCU Negotiating Team and as set forth in the Medicaid State

               Settlement Agreements that GSK will enter into with the Medicaid Participating

               States.

               (c)       Contingent upon the United States receMng the Federal Settlement

              Amount from GSK, the United States agrees to pay, as soon as feasible after

               receipt, to Relator Eckard a Retator’s Share of 22% of the Federal Settlement

               Amount referred to in subparagraph (a) of this paragraph equal to $96,016,800

               plus the pro rata share of the actual accrued interest paid to the United States by

               GSK on the amount set forth in Paragraph 1 above ("Retator’s Share").

       2.      Subject to the exceptions in Paragraph 6 (concerning excluded claims),

below, in consideration of the obligations of GSK se~ forth in this Agreement, conditioned upon

GSK’s payment in full of the Settlement Amount, the United States (on behalf of itself, its
officers, agents, agencies, and departments) agrees to release GSK. together with its

predecessors, current and former parents, direct and indirect affiliates, divisions, subsidiaries.

successors, transferees, heirs, and assigns, and their current and former directors, officers and

employees, individually and collectively, from any civil or administrative monetary claim the

United States has or may have for the Covered Conduct under the False Claims Act, 31 U.S.C.

§§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. §§ 1320a-Ta; the Program Fraud

Civil Remedies Act, 31 U.S.C. §§ 380I-3812; any statutory provision creating a cause of action

for civil damages or civil penalties for which the Civil Division of the Department of Justice has

actual and present authority to assert and compromise pursuant to 28 C.F.R°, Part 0, Subpart I,

0,45(d); and common law claims of payment by mistake, fraud, disgorgement, unjust enrichment

and, if applicable, breach of contract.

        3.      OIG-HHS expressly reserves all rights to institute, direct, or to maintain any

administrative action seeking exclusion against GSK and/or its officers, directors, and employees

from Medicare~ Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §

1320a-7b(f)) under 42 U.S.C. § t320a-7(a) (mandatory exclusion), or 42 U.S.C. § 1320a-7(b) or

42 U.S.C. § 1320a-Ta (permissive exclusion).

        4.      OPM expressly reserves all rights to institute, direct, or to maintain any

administrative action seeking debarment against GSK from the FEttBP under 5 U.S.C. § 8902(b)

(mandatory debarment), or (c) and (d) (permissive debarment).

        5.      TMA expressly reserves a!l rights to institute, direct, or to maintain any

administrative action seeking exclusion against GSK and/or its officers, directors, and employees

from the TRICARE Program under 32 C.F.R. §§ 199.9.
       6.      Notwithstanding any term of this Agreement, specificaIly removed and excluded

from the scope and terms of this Agreement as to any entity or person (including GSK and the

Relator) are the foIlowing claims of the United States:

               (a)     Any civiI, criminal or administrative liability arising under Title 26, U.S.

               Code (Internal Revenue Code);

               (b)     Any criminal liability;

               (c)     Except as explicitly stated in this agreement, an?, administrative liability

               including mandatory or permissive exclusion from Federal health care programs

               and debarment.

               (d)     Any liability to the United States (or its agencies) for any conduct other

               than the Covered Conduct;

               (e)     Any liabilit3, based upon such obligations as are created by this

               Agreement;

               (f)     An), liability for express or implied warranty claims or other claims for

               deficient sen, ices;

               (g)     Any liability for personal injury or property, damage or for other

               consequential damages arising from the Covered Conduct;

               (h)     Any liability, for failure to deliver services due; and

               (i)     Any liability of individuals (including current or former directors, officers,

                employees or agents of GSK) who receive written notification that they are the

               target of a criminal investigation, are criminally indicted, charged, or convicted,

               or who enter a criminal plea agreement arising from the Covered Conduct.
        7.     The Relator, and her respective heirs, successors, attorneys, agents, and assigns,

agrees not to object to this Agreement and agrees and confirms that this Agreement is fair,

adequate and reasonaNe under all the circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B), and

expressly waives the opportuni)’ to request a. hearing on any objection to this Agreement

pursuant to 31 U.S.C. § 3730(c)(2)(B). Conditioned upon payment by the United States of the

amoants set forth in Paragraph 1 (c) above, the Relator for herself individually, and for her heirs,

successors, agents, and assigns, fully and finally releases, waives, and forever discharges the

United States, its officers, agents, and employees~ from any claims arising from or re|ating to

31 U.S.C. § 3730; from any claims arising from the Covered Conduct and/or the filing of her

Civil Action; and from any o~er claims for a. share of the Federal Settlement Amount; and in full

settlement of any claims the Relator may have under this Agreement. This Agreement does no~

reso]ve or in any manner affect any claims the United States has or may have against the Relator

arising under Title 26, U.S. Code (IntemaI Revenue Code), or any claims arising under this

Agreement. Relator does not release the Medicaid Participating States from any claims that

Relator has for a share of any settlement or judgment obtained by the Medicaid Participating

States concerning the Covered Conduct.

        8.     In consideration of the obligations of GSK set forth in this Agreement,

and conditioned upon receipt of the payments described in Paragraph 1(c) above, the Relator, for

herself, and her heirs, successors, attorneys~ agents, assigns, and an?, other person or entity acting

on her behalf or asserting her rights, hereby fully and fin.ally releases, waives and forever

discharges GSK, together with its predecessors, current and former parents, direct and indirect

affiIiates, divisions, subsidiaries, successors, transferees~ heirs, and assigns, and their current and



                                                   9
fomler directors, officers and employees, individually and collectively from an), and att liability,

claims, allegations, demands, actions or causes of action whatsoever, known or unknown, fixed

or contingent, in law or in equity, in contract or tort, under any federa! or state statute or

regulation, or under common law or that the Relator otherwise would have standing to bring,

arising from or relating to the Covered Conduct and that. the Relator asserted or could have

asserted in, or arising from or relating to, the Civil Action. Provided, however, that the Relator

does not retease GSK for any claims for attorneys’ fees, expenses and costs under 3 ! U.S.C. {}

3730(d).

        9.      GSK waives and shall not assert any defenses it may have to any criminal

prosecution or administrative action relating to the Covered Conduct that may be based in whole

or in part on a contention that under the Double Jeopardy Clause in the Fifth Amendment of the

Constitution, or under the Excessive Fines Clause in the Eighth AmenNnent of the Constitution,

this Agreement bars a remedy sought in such criminal prosecution oi administrative action.

Nothing in this Paragraph or an?, other provision of this A~eement constitutes an agreement by

file United States concerning the characterization of the Settlement Amount for purposes of the

Internal Revenue laws, Title 26 of the United States Code.

        10.     GSK full), and finally releases, waives and discharges the United States, its

agencies, employees, servants, and agents from any ctaims (including attorneys’ fees, costs, and

expense of every kind and however denominated) which GSK has asserted, could have asserted,

or may assert in the future against the United States, its agencies, employees, servants, and

agents, related to the United States’ investigation and prosecution of civil claims arising out of or

in connection with the Civil Action.



                                                   10
       11.     In consideration of the obligations of the Relator set forth in this Agreement,

GSK, on behalf of itself, its predecessors, and its current and former divisions, parents,

subsidiaries, agents, successors, assigns, and their current and former directors, officers and

employees, full3’ and finally releases, waives, and forever discharges the Relator and her

respective heirs, successors, assigns, agents, and attorneys from any claims or allegations GSK

has asserted or could have asserted arising from the Covered Conduct or related to the initiation,

investigation, and/or prosecution of the Civil Action by Relator and her attorneys. Provided,

however, that GSK expressly reserves an3, defenses or claims with respect to Relator’s claim for

attorneys’ fees, expenses, and costs under 31 U.S.C. § 3730(d), which is reserved pursuant to

Paragraph 8 above.

       12.     Neither the Federal Settlement Amount nor the Medicaid State Settlement

Amount shall be decreased as a result of the denial of claims for paymem now being withheld

from payment by any state or federal payer, related to the Covered Conduct; and GSK agrees not

to resubmit to any Medicare carrier or intermediary or any state payer any previously denied

claims related to the Covered Conduct, and agrees not to appeal (or cause the appeal of) any such

denial of claims.

        13.    GSK agrees to the following:

               (a)     Unallowable Costs Defined: that all costs (as defined in the Federal

               Acquisition Regulations ("FAR") 48 C.F.R. § 31.205-47 and in Titles XVII] and

               XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395ggg and 1396-1396v, and

               the regulations and official program directives promulgated thereunder) incurred

               by or on behalf of GSK, its present or former officers, directors, employees,



                                                 11
       shareholders, and agents in connection with the following shall be "Unallowable

       Costs" on government contracts and under the Medicare Program, Medicaid

       Program, and TRtCARE Program:

       (I)    the matters covered by this Agreement and the related plea agreement;

       (2)    the United States’ audit and civil and criminal investigation of the matters

               covered by this Agreement;

       (3)     GSK’s investigation, defense, and any corrective actions undertaken in

               response to the United States’ audit and civil and criminal investigation in

               connection with the matters covered by this Agreement (including

               attorneys’ fees);

       (4)    the negotiation and performance of this Agreement, the plea agreement,

               and the Medicaid State Settlement Agreements;

       (5)     the payments GSK makes to the United States or any State pursuant to this

               Agreement, the ptea agreement, or the Medicaid Sta*e Settlement

               Agreements and any payments that GSK may make to the Relator; and

All costs described or set forth in this Paragraph 13(a) are hereafter "UnallowaNe Costs."

       (b)     Furore Treatment of Unallowable Costs: These Unallowable Costs shall be

       separately determined and accounted for by GSK, and GSK shall not charge such

       Unallowable Costs directly or indirectly to any contracts with the United States or

       any State Medicaid Program, or seek payment for such Unallowable Costs

       through any cost report, cost statement, information statement, or paymen~ request

       submitted by GSK or any of its parents, subsidiaries or affiliates to the Medicare,



                                         12
Medicaid, or TR1CARE Programs.

(c)    Treatment of Unallowable Costs Previously Submitted for Payment: GSK

further agrees that within 90 days of the Effective Date of this Agreement, it shal!

identify to applicable Medicare and TRICARE fiscal intermediaries, carriers,

and/or contractors, and Medicaid and VA fiscal agents, an3, Unallowable costs (as

defined in this Paragraph) included in payments previously sought from the

United States, or any State Medicaid Program, including, but not limited to,

payments sought in any cost reports, cost statements, information reports, or

payment requests already submitted by GSK or any of its subsidiaries or affiliates,

and shall request, and agree, that such cost reports, cost statements, information

reports, or payment requests, even if already settled, be adjusted to account for the

effect of the inclusion of the Unallowable Costs. GSK agrees that the United

States, at a minimum, shall be entitled to recoup from GSK any overpayment plus

applicable interest and penalties as a result of the inclusion of such Unallowable

Costs on previously-submitted cost reports, information reports, cost statements,

or requests for payment. Any payments due after the adjustments have been made

shatl be paid to the United States pursuant to the direction of the Departmem of

Justice and/or the affected agencies. The United States reserves its rights to

disagree with any calculations submitted by GSK or any of its subsidiaries or

affiliates on the effect of inclusion of Unallowable Costs (as defined in this

Paragraph) on GSK or any of its subsidiaries’ or affiliates’ cost reports, cost

statements, or information reports.



                                  !3
                 (d)    Nothing in this Agreement shall constitute a waiver of the rights of the

                 United States to examine or reexamine GSK’s books and records to determine

                 that no Unallowable Costs have been claimed in accordance with the provisions

                 of this Paragraph.

          14.    GSK agrees to cooperate fully and truthfully with the United States’ investigation

relating to the Covered Conduct of individuals and entities no~ released in this Agreement. Upon

reasonable notice, GSK shall encourage, and agrees not to impair, the cooperation of its

directors, officers, and employees, and shall use its best efforts to make available, and encourage

the cooperation of former directors, officers, and employees for interviews and testimony,

consistent with the rights and privileges of such individuals. GSK agrees to furnish to the United

States, upon request, complete and unredacted copies of all non-privileged documents and

records in its possession, custody, or control concerning any investigation of the Covered

Conduct that it has undertaken, or that has been performed by its counsel or agent.

          15.    This Agreement is intended to be for the benefit of the Parties only. Other than

as set forth in this Agreement, the Parties do not release any claims against any other person or

entity.

          t 6.   GSK agrees that it waives and shalI not seek payment for any of tile health care

billings covered by this Agreement from any health care beneficiaries or their parents, sponsors,

legally responsible individuals, or third part?’ payers based upon the claims defined in the

Covered Conduct.

          17.    GlaxoSmithKline LLC expressly warrants that is has reviewed its financial

situation and that it is currently solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and



                                                  14
548(a)(1)(B)(ii)(I), and will remain solvent %ilowing payment of the Settlement Amount.

Further, the Parties warrant that, in evaluating whether to execute this Agreement, they (a) have

intended that the mutual promises, covenants and obligations set forth herein constitute a

contemporaneous exchange for new value given to GlaxoSmithKIine LLC, wit1~in the meaning

of 11 U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants and obligations

do, in fact, constitute such a contemporaneous exchange. Further, the Parties, to the best of their

respective knowledge individually, warrant that the mutual promises, covenants, and obligations

set forth herein are inte1~ded to and do, in fact, represent a reasonably equivalent exchange of

value that is not intended to hinder, delay, or defraud any entity to which GlaxoSmithKline LLC

was or became indebted to on or after the date of this transfer, within the meaning of 11 U.S.C. §

548(a)(1).

       18.     The United States shall intervene in the Civil Action as to the Covered Conduct

and consent to the voluntary dismissal as to GSK and all other defendants and al! other

allegations set forth in the Civil Action. Within five (5) business days following payment of the

Settlement Amount, the United States and Relator shall file a stipulation of dismissal in the Civil

Action as follows:

               (a)     the stipulation of dismissal shall be with prejudice as to the United States’

                       and Relator’s claims as to GSK and all other defendants as to the Covered

                       Conduct in the Civil Action pursuant to and consistent with¯ the terms and

                       conditions of this Agreement;

               (b)     the stipulation of dismissal shall be without prejudice as to the United

                       States and with prejudice as to the Relator as to GSK and all other



                                                 15
                        defendants and as to all other claims in the Civil Action; and

                 (c)    provided, however, that the following claims shall not be dismissed,

                        unless the?, are settled, an?, required United States consent is obtained, and

                        the Court is so informed: (1) Relator’s claims for a Relator’s Share under

                        the Medicaid State Settlement Agreements; and (2) Relator’s claims for

                        reasonable attorneys’ fees, expenses and costs pursuant to 31 U.S.C. §

                        3730(d).

        19.     Except as expressly provided to the contrary in this Agreement, each part5.’ shall

bear its own legal and other costs incurred in connection with this matter, including the

preparation and performance of this Agreement.

        20.      The Parties each represent that this Agreement is freely and voluntarily entered

into without any degree of duress or compulsion whatsoever.

        21.      This Agreement is governed by the laws of the United States. The Parties agree

that the exclusive jurisdiction and venue for any dispute arising between and among the Parties

under this Agreement, including an3, dispute regarding Relator’s attorneys’ fees, expenses and

costs shall be the United States District Court for the District of Massachusetts.

        22.      For purposes of construction, this Agreement shall be deemed to have been

drafted by all Parties to this Agreement and shall not, therefore, be construed against any Part),

for that reason in an), subsequent dispute.

        23.      Except as expressly set forth herein, this Agreement constitutes the complete

agreement between the Parties. This Agreement may not be amended except by written consent

of all the Parties.



                                                  16
       24.     The individuals signing this Agreement on behalf of G SK represent and warrant

that they are authorized by GSK to execute this Agreement. The individuals signing this

Agreement on behalf of the Relator represent and warrant that they are authorized by the Relator

to execute this Agreement. The United States’ signatories represent that they are signing this

Agreement in their official capacities and they are authorized to execute this Agreement.

       25.     This Agreement may be executed in counterparts; each of which constitutes an

original and ali of which shall constitute one and the same Agreement.

       264     This Agreement is binding on GSK’s successors, transferees, heirs, and assigns.

       27.     This Agreement is binding on the Relator’s successors, transferees, heirs,

attorneys and assigns.

       28.     All Parties consent to the disclosure of this Agreement, and information about this

Agreement, to the public.

       29.     This Agreement is effective on the date of signature of the last signatory to the

Agreement ("Effective Date of this Agreement"). Facsimiles of signatures shall constitute

acceptable, binding signatures for purposes of this Agreement.

       30.     Notwithstanding any provision of this Agreement, if the guilty plea referenced in

Paragraph II(D) is not accepted by the Court or the Court does not impose the agreed upon

sentence for whatever reason, this Agreement shall be null and void at the option of either the

United States or GSK. If either the United States or GSK exercises this option, which option

shah be exercised by notifying all Parties, through counsel, in writing within five (5) business

days of the Court’s decision, the Parties will not object and this Agreement will be rescinded. If

the Agreement is rescinded, the calculation of any statute of limitations period for any civil or



                                                 17
administrative claims brought by the United States arising from the Civil Action shali not

include the period from the Effective Date through ninety (90) days after the date of the

rescission,




                                                18
[page intentionally left blank]




                                  19
                     UNITED STATES OF AMERICA



      CARMEN M. 0RTIZ

      ~   ¢.¢~4Attomey, District of Massachusetts

By:                                                 Dated:
      SHANNON T. KELLEY
      SUSAN G. WINKLER
      Assistant U,S, Attorneys
      United States Attorney’s 0f-flee
      District of Massachusetts




                                          2O
                    UNITED STATES OF AM2ERICA



      TONY WEST
      Assistant Attorney General


By:                                                  Dated: [O [’/t~,!EO

      JAMIE
      Attorneys
      Commercial Litigation Branch, Civil Division
      United States Department of Justice




                                      21
By:                                                   Dated:
      GREGORY E, DEMSKE
      Assistant Lnspeetor Genera! for Legal Affairs
      Office of Counsel to the !nspector General
      Office of Inspector General
      U.S. Depam’aent oSHealth and Human Services




                                     22
By:                                        Dated:   OSZ~ As- 2o/o
      ROBERT D, SEAMAN                                     /

      General Counsel
      TRICARE Management Aet[vity
      United States D~partmem of Defense
      On Behalf of the TRICARE Program




                                    23
By:                                                   Dated:   /¢~7.///~
      SHIRLEY
      Acting Deputy Assooiare Director
      Insurance Operations
      United States Office of Personnd Management



By:                                                   Dated:
      J. DAVID COPg
      Assistant Inspector General for Legal Affairs
      United States Of-flee of Personnel Management




                                       24
                      GLAXGSM1THKLINE LLC




      Eipidio Viltarreal
      Senior Vice President
      Gioba] Litigation
      GtaxoSmithK[ine LLC


By:
      Oeoffrey E.It-t~, Esq,

      Covington & Burlin’g LLP
      Counsel for GlaxoSmithKline LLC




                                   25
                                                                                        "   7",

                                                                              , ,. ".   .. E~".~-’
                                                                        ¯ "




                              THE RELATOR



By:                                         Dated:

      Relator


By:                                         Dated:   i,:3 1 ’ZG/’ t o
      .Nell ~Gemick
      Lesley Aria Ski.llen
       Getrrff;k & Getnick, LLP
       CDunset for Reiator




                                   26
                                                           U.S. Department of Justice


                                                           United States A ttorney
                                                           District of Massachusetts


Main Reception: (617) 748-3100                             United States Courthouse, Suite 9200
                                                           I Courthouse Way
                                                           Boston~ Massachusetts 02210



                                                           May 3, 20!0
BY. e-mail and fax
202-778-5281


Geoffrey Hobart, Esq.
Covington & Burling
t 2 ] 0 Pennsylvania Avenue, NW
Washington, DC 20004-3401

Re:       GtaxoSmith.Kline - Cidra: Tolling Agreement on Statute of Limitations

Dear Mr. Hobart:

       This letter confirms and sets forth an agreement between the Office of the United States
Attorney for the District of Massachusetts and your client, SmithKlineBeacham Corporation
d!bia GlaxoSmithKline, and al! successors and assigns (hereinafter "GSK"). The terms of the
a~eement are as follows:

         l.      As you are aware, this Office is presently conducting a joint criminal and civil
investigation of your client, GSK, and its officers, employees and agents. That conduct includes,
without limitation, allegations that GSK and certain of its officers, employees and agents, may
have violated various federal criminal statutes, including but not limited to t 8 U.S.C. §371
(conspiracy to defraud the United States), 18 U.S.C. § 1001 (making false or fraudulent~
statements), 21 U.S.C. § 301, et seq. (Food Drug & Cosmetic Act), health care fraud offenses
(e.g. 18 U.S,C. §§ 669, I347, and 1035), certain civil statutes including but not limited to 31
U.S.C. § 3729 (civil False Claims Act); and certain administrative statutes such as 42 U.S.C, §
1320a-7 (exclusion) and 42 U.S.C. § 1320a-7a (civil monetary penalties) in connection with (a)
GSK’s production, manufacture, processing, packing, holding, promotion, sale, and distribution
in interstate commerce of drugs produced at the facilities in Cidra, Puerto Rico (the "Cidra
facilities"), including but not timited to Paxil, Paxil CR, Avandia, and Avandamet (the "Cidra
Drugs"), and (b) GSK’s communications with the FDA regarding the Cidra facilities and the
Cidra drugs (including without limitation regarding inspections, commitments, recalls, seizures,
consent decree, and product destruction).

         2.         In the course of our discussions, this Office has expressed its intention to afford
you and your client the fullest opportunity to provide information to this Office which you deem
relevant to matters relating to that investigation. In response, you have advised us that you
intend to provide certain information to this Office, and that you wish such information be
considered prior to a prosecution decision concerning potential criminal charges resulting from
that investigation. You have advised this Office that you and members of your firm will require
a further time period to prepare any materials and gather information for presentation to this
Office, and to consider and evaluate further information as may be provided by this Office. As a
result, this Office and your client have agreed, as more fuIly set forth below, to toll the
applicable statutes of limitations for the offenses described in paragraph one for the time period
August 27, 2007 through September 30, 2010 for that conduct described in paragraph one.

        3.      This Office and your client, GSK, hereby agree that your client will not at any
time interpose a statute of limitations defense or any constitutional claim based upon pro-
indictment delay to any indictment or count thereof, or to any civil complaint or count thereof, or
to any administrative action, which charges or alleges that your client committed any federal
offense or violation related to the conduct described in paragraph one, that includes the time
period August 27, 2007 to September 30, 20t 0 in the calculation of the limitations period.
Nothing herein shall affect, or be construed as any waiver of, any applicable statute of
limitations defenses that GSK may have with respect to the time period prior to and including
August 27, 2007, and your client expressly reserves its right to raise any such defense, any
provisions of this agreement notwithstanding, except to the extent that your client has waived
certain statute of limitation defenses in any waiver agreement(s) with other United States
Attorney’s Offices or the Department of Justice, which agreement(s) remain in effect.

         4.     Your client, GSK, enters into this agreement knowingly and voluntarily. GSK
acknowledges that the statute of limitations and United States Constitution regarding prejudicial
pro-indictment delay confers benefits on it, and it is not required to waive those benefits, and that
GSK is doing so after consulting with you because GSK believes it is in its best interest to do so.
GSK also acknowledges its understanding that it may be charged with the foregoing criminal
offenses and civil and administrative violations and/or any other offenses or violations at any
time prior to and including September 30, 2010. GSK further acknowledges its understanding
that it may be charged with any offenses or violations not specifically described above, at any
time during the relevant statute of limitations period.

        5.     This agreement relates only to the allegations described in Paragraph one above
and any charges or claims based on those allegations. This writing contains the entire agreement
between this Office and your client and can be modified or supplemented only by means era
writing signed by this Office and your client.
        If your cfient is willing to enter into this agreemen~ on the terms set forth above, GSK
should indicate the same by signing on the spaces provided below and by initiaJing each page of
this agreement, Please return an executed original to the undersigned by May 10, 2010

                                            Very. truly yours,

                                             CARMEN M. ORT1Z
                                             United States AItomey
                                                                        /i




                              By:           is/Susan Winkler
                                            Susan G. Winkler
                                            Assistant U.S. Attorney




                              Dated:   ~ i’c .,5//I ©
Geoffrey
Covingtor
Attorney for GSK
                                                        U.S. Departmeat of Justice

                                                        crmirm] Division



Office of the Assistant AttomW Ge~eral




The Honorable Carmen Mitagros Ortiz
United States Attorney
District of Massachusetts
1 Courthouse Way
John Joseph Moakley Courthouse
Boston, M_A 02210

Attention:           Susan Winkler
                     Assistant United States Attorney

          Re:        Global Non-Prosecution A~reement for SB Phauuco Puerto Rico. J_nc, and
                     GlaxoSmi~ffQme LLC

Dear Ms. Ortiz:

       TMs is in response to your request for authorization to enter into a global case disposition
agreement with the business entities known as SB Pharmoo Puerto Rico, Inc m~d
Glaxo Smitt~Ktine LLC,

         I hereby approve the terms of the plea agreemem with SB Phazmco Puerto Rico, Inc.,
inel!ading Paragraphs 5 and 15, and the Side Letter Agreement witl? GlaxoSrnithKline LLC
inc]~ding Paragraphs 1 and 3, in which the United States Attorney’s Offices and, with the
exception of ~e Fraud Section, the Criniml Division of the Department of Justice agree not to
initiate further crin~nal prosecutions as set out therein.

          You are authoized to make this approval a matter of record in tiJs proceeding.


                                                        Sincerely,


                                                        Greg D. Andres
                                                        Deputy Assistant Attorney General
                                                        Criminal Division
                         ACKNOWLEDGMENT OF AGREEMENT

        The Trustee ofSB Pha.,’m¢o Puerto Rico, Inc. (the "Trustee") is authorized to execulc this
Plea Agrccnlcnt on behalfofSB Pharmco, Puerto Rico, Inc. and to take all such actions as may be
necessary 1o effectuate this Pica AgTccmcnl. The Trustee has read this Pica Agreement, the
attached criminal Information, and the Civil Settlement Agreement, including all attBehmcnts, in
their entirety and has discussed them fully in consultation with SB Pharmco’s attomcy. The
Trustcc acknowledges that these documents fully set forth SB Pharmco’s a~ecmcnt with Chc
Llnlted Stale.q. The Tnlstee f~mher states that no additional promises or representations have been
made to SB Pharmeo by any officials of the Uniled States in connection with the disposition of’this
matter, other than those set forth in the Pica Agrccracnt and the attached Civil Settlement
Agreement.



                                             Desmond P, Burke
                                             Trustee
                                             SB Pharmco Pueno Rico, |nc,




                                             Matthew 2. O~n n~br, Esq.
                                             Covington & Bur’lfng LLP
                                             Counsel for Dcfendam




                                                13
        NOW THEREFORE, BE IT RESOLVED, that the Company is hereby authorizcd and
directed to enter into the Plea Agreement and Settlement Agreements;

        FURTHER RESOLVED, that the Company is authorized and directed to plead guilty to
the charges specified in the Information related to the Company;

        FURTHER RESOLVED, that pursuant to Section 5.1 of the Plan of Dissolution, the
Trustee and/or his duly authorized representatives or attorneys, shall take all actions and deliver
any agreements, certificates and documents and instruments with respect to or contemplated by
the matters set forth above, including, without limitation, the payment of all amounts, fees, costs
and other expenses, necessary or appropriate to effectuate the purpose and intent of the foregoing
resolutions and to effectuate and implement the resolutions contemplated hereby;

       FURTHER RESOLVED, that any actions taken by Trustee or his duly authorized
representatives or attorneys, prior to the adoption of this resolution, that are within the authority
conferred hereby, are fully ratified, confirmed and approved as the act and deed of the Company.A/
       IN WITNESS WHEREOF, the undersigned has executed this Consent as of theZd_ of
October, 2010.




                                             Signed for and on behalf of
                                             SB Pharmco Puerto Rico, Inc.



                                             By:
                                                     Desmond P. Burke, Trustee
